Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments & Arguments
Applicant’s claim amendments and arguments filed 22 November 2021 with respect to claims 1-6 have been fully considered and are persuasive.  The rejections of claims 1-6 under 35 USC 102 & 103 have been withdrawn. The interpretation of the “control section” and “image processing section” under 35 USC 112(f) is withdrawn in view of the amendment and correspond remarks by Applicant.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1-6, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, rotating the front-side image and the back-side image so that two edges extend along a main scanning direction and the other two edges extend along a sub-scanning direction and combining each pair of images equal or approximately equal in horizontal and vertical sizes of a rectangular region and nearest in position within the whole image of the first scan area and the whole image of the second scan area.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott A Rogers/
Primary Examiner, Art Unit 2672
03 December 2021